             Case 1:19-cv-11487-VSB Document 17 Filed 05/11/20 Page 1 of 1




Wendi E. Sloane | T. 312.984.3166 | wendi.sloane@bfkn.com




                                                   May 11, 2020

VIA ECF

Hon. Vernon S. Broderick
United States District Court for the
Southern District of New York
40 Foley Square, Room 518
New York, NY 10007

Re:        Guglielmo v. Pixi, Inc.
           Case No. 1:19-cv-11487-VSB — Fourth Request for Extension of Time

Dear Judge Broderick:

        On behalf of our client, Pixi, Inc. (“Pixi”) we write to request an extension of time until
June 10, 2020 to answer, move or otherwise plead to the complaint in the above-referenced
action. Absent the requested extension, Pixi’s response to the complaint would be due on May
11, 2020. Defendant has made three previous requests for an extension of time which were
granted. Counsel for the plaintiff consents to the requested extension.

       Pixi requests this extension to give the parties additional time to finalize a settlement
agreement. The parties have reached a settlement in principle and anticipate finalizing
settlement and entering a stipulation of dismissal of prior to June 10, 2020.

          I wish to thank the Court in advance for its consideration of this request.

                                                       Sincerely,




                                                       Wendi E. Sloane


WES/sec

cc:       cc: All Counsel of Record (via ECF)




      200 West Madison Street, Suite 3900 | Chicago, Illinois 60606 | T. 312.984.3100 | F. 312.984.3150 | bfkn.com
1782323.v1
